1

2

3                             UNITED STATES DISTRICT COURT
4                                    DISTRICT OF NEVADA
5     FERNANDO ROBLES,                               Case No. 3:19-cv-00251-MMD-CBC
6                                     Petitioner,                  ORDER
            v.
7
      WARDEN BAKER, et al.,
8
                                  Respondents.
9

10         Good cause appearing, Respondents’ first unopposed Motion for Enlargement of
11   Time (ECF No. 9) is granted. Respondents have until February 3, 2020, to file an answer
12   or otherwise respond to the amended petition for writ of habeas corpus in this case.
13         DATED THIS 5th day of November 2019.
14

15
                                              MIRANDA M. DU
16                                            CHIEF UNITED STATES DISTRICT JUDGE
17

18
19

20

21

22

23

24

25

26

27

28
